UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 07-7741


ENGRAM M. BELLAMY,

                   Plaintiff - Appellant,

             v.

ALYSSA CAMPBELL WELLS; BRENT           UZDANOVICS;      DOUG   DAVIS,
Waynesboro Police Department,

                   Defendants – Appellees,

             and

WAYNESBORO POLICE DEPARTMENT,

                   Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cv-00035-sgw)


Submitted:    December 16, 2008              Decided:   December 17, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Engram M. Bellamy, Appellant Pro Se.    Richard Hustis Milnor,
ZUNKA, MILNOR, CARTER & INIGO, LTD., Charlottesville, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Engram M. Bellamy seeks to appeal the district court’s

order dismissing his claims as to one of the four defendants in

his 42 U.S.C. § 1983 (2000) complaint; the action is proceeding

as    to   the   remaining   defendants.            This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),

and    certain    interlocutory      and       collateral    orders,   28    U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                  The order Bellamy seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.         Accordingly, we dismiss the appeal for

lack of jurisdiction.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and       argument    would   not     aid   the

decisional process.

                                                                          DISMISSED




                                           2